Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-46 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 27-46 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method, a deployment server, a method, or an execution server for establishing a connection between a local software container of the execution server, being a local execution server, and a remote software 6 of 9Application Ser. No.: 16/481,991 Attorney Docket No. 1009-3558 / P051514US01 container of a remote execution server, the local execution server comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the local execution server to: receive a request from the remote software container to establish a connection between the remote software container and the local software container, the request comprising an identifier of the remote software container; obtain a public key of the remote software container from a distributed security repository using the identifier of the remote software container; validate the request using the public key of the remote software container; and when the request is found to be valid, obtain container group data from the distributed security repository, and proceeding with connection establishment when both the remote software container and the local software container belong to the same container group (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 27, 33, 39, and 43.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 18, 2021